Citation Nr: 1010123	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as degenerative arthritis.

2.  Entitlement to service connection for a right ankle 
disability, claimed as ankle sprain.

3.  Entitlement to service connection for a right hip 
disability, claimed as degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to April 
1959.

This appeal arises from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the Veteran's claims for service 
connection for right knee arthritis, right ankle sprain, and 
right hip arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection has been established for the residuals of 
a left ankle injury during service, with tendonitis, and a 20 
percent disability rating is presently assigned.  Service 
connection has also been established for a disability of the 
left knee secondary to the service-connected left ankle 
disability.  Presently, the left knee has two separate 
disability ratings assigned:  10 percent for instability, and 
10 percent for degenerative joint disease (arthritis). 

It is not contended, nor does the evidence show, that the 
claimed disabilities of the right knee, right ankle, and 
right hip had their onset in service or were aggravated 
during service, or that arthritis of these joints manifested 
during the first post service year.  Rather, the Veteran's 
claim is that these three disabilities have been caused by 
the service-connected left ankle and knee disabilities.  The 
Veteran's assertion is that the left ankle injury during 
service and the service-connected residuals are essentially 
the cause of every subsequent musculoskeletal disorder, 
including arthritis, with which he has ever been diagnosed. 

Service connection is warranted for a disability, which is 
aggravated by, proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

A Supplemental Statement of the Case (SSOC) dated October 
2008 is the most recent review of the Veteran's claims by the 
RO.  

In January 2009, the Veteran submitted additional medical 
evidence including a letter from a private physician dated 
January 2009 and a private MRI report dated November 2008.  
He did not waive review of this evidence by the RO.  
Accordingly, remand is required for the agency of original 
jurisdiction (AOJ) to review this evidence in the first 
instance.

In July 2007, a VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the 
Veteran's medical history, including prior radiology reports 
and offered a reasoned medical opinion as to the etiology of 
the Veteran's claimed right knee, ankle, and hip 
disabilities.  However, the examination report did not 
indicate current x-ray examination of the joints in question, 
and the medical opinion could not consider the more recent 
medical evidence provided.  Another examination is necessary 
in light of the recently submitted medical evidence.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
Joints examination.  The report of 
examination should include a detailed 
account of all manifestations of all 
disabilities of the right knee, right 
ankle, and right hip found to be 
present.  All necessary tests should be 
conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

Specifically, x-ray examination of both 
knees, both ankles, and both hips 
should be conducted.  

The examiner must review the Veteran's 
service treatment records and medical 
history.  The examiner is informed that 
medical treatment records reveal that 
the Veteran has sustained post-service 
injuries to his right hip and right 
knee.  The examiner should provide 
opinions as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current disability of the right 
knee, right ankle, and/or right hip 
is related to the service-connected 
left ankle or left knee disabilities.

*	It is at least as likely as not (50 
percent or greater probability) that 
the service-connected left ankle and 
left knee disabiities aggravate, or 
cause any additional impairment of 
earning capacity to the current 
disabilities of the right knee, right 
ankle, and/or right hip.

*	If it is determined that the current 
disabilities on appeal are not 
related to the Veteran's service-
connected disabilities, the examiner 
should provide an opinion as to the 
cause of those disabilities, 
including a discussion of whether or 
not the disabilities are more likely 
related to, or caused by, the general 
aging process based upon radiology 
evidence of generally equal and 
bilateral degenerative changes of the 
right knee, right ankle, and right 
hip joints when compared to the same 
joints on the left, and whether or 
not they are more likely related to, 
or caused by the Veteran's post-
service injuries.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  Following the above, readjudicate the 
Veteran's claims for service connection 
for right knee, right ankle and right hip 
disabilities.  The evidence submitted in 
January 2009 must be translated and 
considered.  If any benefit on appeal 
remains denied, a SSOC should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

